Name: Commission Implementing Regulation (EU) NoÃ 189/2013 of 5Ã March 2013 amending Regulation (EU) NoÃ 185/2010 in respect of the known consignor regime Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: organisation of transport;  air and space transport;  transport policy
 Date Published: nan

 6.3.2013 EN Official Journal of the European Union L 62/17 COMMISSION IMPLEMENTING REGULATION (EU) No 189/2013 of 5 March 2013 amending Regulation (EU) No 185/2010 in respect of the known consignor regime (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 300/2008 of the European Parliament and of the Council of 11 March 2008 on common rules in the field of civil aviation security and repealing Regulation (EC) No 2320/2002 (1), and in particular Article 4(3) thereof, Whereas: (1) Commission Regulation (EU) No 185/2010 (2) lays down a transitional period for the implementation of the requirements regarding the approval of known consignors. For reasons of simplification, it is necessary to harmonise this date with other dates in this Regulation. (2) Regulation (EU) No 185/2010 should therefore be amended accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Civil Aviation Security set up by Article 19(1) of Regulation (EC) No 300/2008, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EU) No 185/2010 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 March 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 97, 9.4.2008, p. 72. (2) OJ L 55, 5.3.2010, p. 1. ANNEX In Chapter 6 of the Annex to Regulation (EU) No 185/2010 point 6.4.1.2(d) is replaced by the following: (d) where a known consignor has been approved before 29 April 2010 to ensure that the requirements covered by point 6.4.2 were met, it may be considered as a known consignor for the purposes of Regulation (EC) No 300/2008 and its implementing acts until 28 April 2013;.